EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janina Malone, Reg. No. 47,768; on February 15, 2022.
The application has been amended as follows: 
In claim 1, line 2, between “the” and “interface”, --robotic manipulator--  was inserted.

In line 5, between “member” and “configured”, --being--  was inserted.

In line 6, “envelope” was deleted, and in its place, --envelop--  was inserted.

In lines 7 and 8, between “interface” and “on”, --member--  was inserted.

In line 10, “through the sterile drape” was deleted, and in its place, --when the sterile drape envelops the first interface member and--  was inserted.



In line 15, “through the sterile drape”  was deleted, and in its place, --when the sterile drape envelops the first interface member--  was inserted.

In line 19, between “interface” and the period “.”, --member--  was inserted.

	In claim 5, lines 2 and 3, between “surface” and “is”, --of the first interface member--  was inserted.

	In claim 7, lines 2 and 3, between “body” and “wherein”, --and--  was inserted.

	In claim 8, line 3, between “the” and “body”, --semi-cylindrical--  was inserted.

	In claim 13, line 6, “arranged” was deleted, and in its place, --configured--  was inserted.

In line 9, “mounted” was deleted.

Also in line 9, between “tool” and “when”, --when the hinged surgical tool is mounted and--  was inserted.


	In claim 14, line 3, “envelope the first interface on the” was deleted, and in its place, --envelop the first interface member on a--  was inserted.

	In claim 16, line 3, between “element” and “to”, --configured--  was inserted.

Also in line 3, between “between” and “two”, --the--  was inserted.

In line 6, between “cavity” and “to”, --configured--  was inserted.

In line 7, between “the” and “cavity”, --longitudinal--  was inserted.

In line 8, between “the” and “cavity”, --longitudinal--  was inserted.

In line 9, “edge or shaped surface that matches” was deleted, and in its place, --an edge, or a shaped surface that is configured to match--  was inserted.

In line 10, “arranged” was deleted, and in its place, --configured--  was inserted.



	In claim 19, line 3, between the comma “,”  and “wherein”, --and--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a robotic manipulator interface for coupling a hinged surgical tool to a manipulator of a surgical robot, the robotic manipulator interface comprising, inter alia: a first interface member configured to be attached to the manipulator; and a second interface member being attached to a flat surface of the first interface member via a coupler, the second interface member being configured to mount the hinged surgical tool, wherein the first interface member includes a pinching mechanism, wherein the pinching mechanism includes two movable protrusions protruding from a surface of the first interface member;  wherein, when the hinged surgical tool is mounted, the protrusions may be moved to push two arms of the mounted hinged surgical tool towards each other; wherein the protrusions protrude through the contact surface of the first interface member; wherein respective contact surfaces of the first and second interface members are configured to receive an intermediate sterile drape applied to envelop the first interface member on a non-sterile side of the sterile drape; and wherein, when the sterile drape envelops the first interface member, when the second interface member is coupled to the first interface member, and when the hinged surgical tool is mounted, the 
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a surgical robot comprising a robotic manipulator interface, wherein the robotic manipulator interface comprises, inter alia: a first interface member rotatably coupled to a manipulator of the surgical robot; and a second interface member which is separate from and coupleable to the first interface member, the second interface member being configured to mount a hinged surgical tool, wherein the first interface member includes a pinching mechanism for actuating the hinged surgical tool when the hinged surgical tool is mounted and when the second interface member is coupled to the first interface member, wherein the pinching mechanism includes two movable protrusions protruding from a surface of the first interface member, and wherein, when the hinged surgical tool is mounted, the protrusions may be moved to push two arms of the mounted hinged surgical tool towards each other so as to actuate the mounted hinged surgical tool, and wherein the protrusions protrude through a contact surface of the first interface member.
For comparison to the present invention, prior-art reference Sgobero et al. (U.S. Pat. App. Pub. No. 2004/0135388) discloses a robotic manipulator interface for coupling a hinged surgical tool to a manipulator of a surgical robot, the interface comprising, inter alia: a first interface member attached to the manipulator; a second interface member which is separate from and coupleable to the first interface member and thereby attachable to the surgical robot, the second interface member being arranged to mount the hinged surgical tool, wherein both interface members have contact surfaces; 
However, Sgobero et al. do not disclose that respective contact surfaces of both interface members are arranged to accommodate an intermediate sterile drape applied to envelop the first interface on the non-sterile side of the sterile drape.  Sgobero et al. also do not disclose that, when the sterile drape envelops the first interface member and when the second interface member is coupled to the first interface member and the hinged surgical tool is mounted, the protrusions may be moved to push two arms of the mounted hinged surgical tool towards each other, and that the protrusions protrude through a contact surface of the first interface member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. (U.S. Pat. No. 9,259,277), Gombert et al. (U.S. Pat. No. 10,004,563), Pennoyer et al. (U.S. Pat. No. 10,736,707), and Machese (U.S. Pat. App. Pub. No. 2021/0015578) teach surgical tools including sterile drapes.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771